Citation Nr: 0824659	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-37 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for respiratory disability.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 2001 until 
December 2003, including service in Iraq.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision of the New 
York, New York regional office (RO) of the Department of 
Veterans Affairs (VA).

In November 2006, the RO issued a statement of the case 
regarding the issues of entitlement to service connection for 
a respiratory disability and a foot disability. The veteran, 
through his representative, indicated in his December 2006 
substantive appeal that he was seeking the Board's review 
only of the issue of entitlement to service connection for a 
respiratory condition and that is the only issue certified 
for appellate consideration.    The Board will not therefore, 
further consider the issue of entitlement to service 
connection for a foot disability.


FINDINGS OF FACT

1.  There is no nexus between the veteran's current mild 
persistent bronchial asthma, or other respiratory disability, 
and his service.

2.  There is no medical evidence demonstrating that the 
veteran's current mild persistent bronchial asthma was 
aggravated by his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for mild 
persistent bronchial asthma, or other respiratory disability, 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran was provided with preadjudication VCAA 
notification in a March 2005 letter.  This letter told the 
veteran what evidence was needed to substantiate the claims 
for service connection for a respiratory condition.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
Finally, the letter notified the veteran that he should 
submit any treatment records relevant to his claim, and 
invited him to send information relevant to his claim.  This 
letter met the duty to notify the veteran in accordance with 
Pelegrini.

In addition, the veteran has substantiated his status as a 
veteran.  The second and third elements of Dingess notice 
were provided in the March 2005 letter.  The veteran has yet 
to receive notice about what evidence was needed to establish 
a rating or notice regarding an effective date.

However, because the veteran's claim regarding bronchial 
asthma or other respiratory disability is being denied, and 
no increased rating or effective date is being assigned, he 
has suffered no prejudice from the deficiency with regard to 
these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service personnel records, 
service and VA treatment records have been obtained.  The 
report of an examination by the state of New York has also 
been obtained.  The veteran has reported hospitalization for 
asthma as a child, but has not submitted specific information 
or authorizations to enable VA to obtain those records.  VA 
is only obligated to obtain records that are adequately 
identified and for which necessary releases have been 
received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran has been afforded a VA examination, but no 
medical opinion has been obtained with respect to the link 
between a current respiratory disease and service.  No 
competent medical professional has suggested that there is a 
link between current asthma and service.  The veteran has at 
times reported that he had a history of coughing since being 
exposed to sand while serving in Iraq and that he had 
received VA treatment for asthma since March 2003.  These 
statements could be read as reporting a continuity of 
symptomatology since service.  These relatively recent 
statements are, however, contradicted by statements he made 
in service, the absence of any clinical evidence of asthma 
until approximately two years after service, and the reports 
in VA treatment records that he was not initially seen until 
2005.  The veteran has not proven to be a reliable historian.  
In this regard a September 2006 VA outpatient treatment 
record records that the veteran reported that he was 
"lying" about his medication use.  For these reasons, the 
Board finds that the reports of a continuity of 
symptomatology are not credible.  See Buchanon v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006).  Because there is no 
competent and credible evidence that a current disability may 
be related to service, an examination is not required.

As there is no indication from either the veteran or his 
representative that there is any outstanding pertinent 
medical evidence, the Board may proceed with consideration of 
the veteran's claim.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).
  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

Once it is established that a veteran is entitled to the 
presumption of soundness, it must be determined whether or 
not there is sufficient evidence to rebut this presumption.  
Pursuant to 38 U.S.C.A. § 1111, there is a two-pronged test 
for consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the pre-existing disease or injury 
was not aggravated by service.  See VAOPGCPREC 3-2003. 

In order to rebut the presumption of soundness, the evidence, 
whatever it may be, must lead, clearly and unmistakably, to 
the conclusion that the injury or disease existed before the 
veteran entered the service.  Harris v. West, 203 F. 3d 1347 
(2000).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  Savage v. Gober, 10 Vet. App. 488, 494-95 (1997); 
38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Both the veteran's February 2001 and October 2003 entrance 
and discharge physical examinations reveal no relevant 
abnormalities.  The veteran disclosed no relevant injuries or 
illnesses on his February 2001 Report of Medical History 
(RMH) form, and specifically denied that he had ever suffered 
from asthma.  

No relevant injuries or illnesses were disclosed on the 
veteran's October 2003 RMH and he again specifically denied 
that he had ever suffered from asthma or other difficulties 
breathing due to weather.

The veteran's service treatment records demonstrate one 
incident when the veteran was diagnosed with an upper 
respiratory infection (URI).  In September 2002, the veteran 
complained of headaches, a runny nose and fatigue, and was 
diagnosed with an URI.  He was prescribed Afrin and Sudafed, 
and returned to duty.  The veteran's remaining service 
treatment records are negative for any complaints, 
treatments, or diagnoses relating to any respiratory 
condition.

In a report of medical history completed in October 2003, the 
veteran that he had never had bronchitis, wheezing, asthma or 
any breathing problems related to exercise, weather, or 
pollens.  A physician's assistant reported that this history 
was reviewed with the veteran, there had been no changes in 
his condition, and that he was stable without complaints or 
concerns. 

In a post-deployment health assessment completed in December 
2003, the veteran reported that he had been deployed to 
Kuwait in March 2003 and Bagdad in April 2003.  He also 
reported frequent exposure to sand, but that he did not have 
a chronic cough or difficulty breathing.  In the examination 
for separation from service it was again reported that there 
was no respiratory disability.  It was noted that the veteran 
smoked one pack of cigarettes per week.

The initial report of asthma was made during treatment by a 
podiatrist in September 2004.  The podiatrist reported that 
the veteran's systems were normal, except for asthma.

A chest X-ray was conducted in March 2005 in response to the 
veteran's complaints of chronic coughs.  The X-ray revealed 
no abnormality and the hypoventilation of the lungs.

In his initial claim for VA benefits received in July 2005, 
the veteran reported treatment for a respiratory disability 
at VA since March 2003.

The veteran has submitted an August 2005 disability medical 
report from the New York State Department, Office of 
Vocational and Educational Services for Individuals with 
Disabilities indicating that the veteran had been diagnosed 
with bronchial asthma.  The veteran reported a childhood 
history of asthma in this examination, as well as exposure to 
sandstorms while serving in Iraq.

A VA respiratory examination was performed in January 2006.  
The veteran reported a history of bronchitis and exposure to 
sandstorms while serving in Iraq.  He also reported being 
prescribed Albuterol in the past to treat his asthma 
symptoms.  The examiner concurred in the diagnosis of mild 
persistent bronchial asthma.

The veteran reported during a May 2006 psychiatric 
examination that he had experienced multiple 
hospitalizations, which he believed totaled three weeks, due 
to asthma.  He estimated that these hospitalizations occurred 
when he was in fifth grade, or possibly younger.  



Analysis

Notwithstanding his reports of childhood asthma, the veteran 
is presumed to have been in sound condition when accepted for 
service.  38 U.S.C.A. § 1111 (2002).  The service treatment 
records do not show any chronic respiratory disease, and the 
veteran has not reported specific symptoms.  Although the 
veteran now claims to have suffered from asthma as a child, 
he indicated on both his entrance and discharge reports of 
medical history that he had never suffered from that illness 
and indicated in his discharge examination that he did not 
suffer from any difficulties breathing due to the weather.  
The Board finds that there is no clear and unmistakable 
evidence that the veteran's asthma existed prior to service.

Once it is determined that the presumption of soundness is 
not rebutted, the claim is analyzed as a normal claim for 
service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  

The veteran is competent to report exposure to sand while 
serving in Iraq, and such exposure is consistent with the 
circumstances of his service.  Hence, the element of an in-
service injury is established.

The veteran has contended that he was a participant in combat 
and experienced coughing after returning from Iraq.  Where, a 
veteran engaged in combat, satisfactory lay evidence that an 
injury or disease was incurred in service will be accepted as 
sufficient proof of service connection where such evidence is 
consistent with the circumstances, conditions, or hardships, 
of service.  38 U.S.C.A. § 1154(b) (West 2002).  

Under Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996) and 
Caluza v. Brown, 7 Vet. App. 498 (1995) the correct 
application of 38 U.S.C.A. § 1154(b) requires a three-step, 
sequential analysis:

(1) Has the claimant produced 
"satisfactory lay or other evidence of 
such injury or disease."  "Satisfactory 
evidence" is defined as "credible 
evidence that would allow a reasonable 
fact finder to conclude that the alleged 
injury or disease was incurred in or 
aggravated by the veteran's combat 
service."  (2) Is the proffered evidence 
"consistent with the circumstances, 
conditions, or hardships of such 
service."  (3) Once the first two steps 
are met, the Secretary "shall accept" 
the veteran's evidence as "sufficient 
proof of service connection," even if no 
official record of such incurrence 
exists, unless the Government can meet 
the burden of showing "clear and 
convincing evidence to the contrary."  

During the first two steps of this sequential analysis, the 
credibility determination must be made as to the veteran's 
evidence standing alone, not weighing the veteran's evidence 
with contrary evidence.  Only in the third step may contrary 
evidence, such as the report of medical examination at 
separation, be brought into play.  Collette, 82 F.3d. 393.  

The veteran has reported coughing only after returning from 
combat in Iraq, hence it would seem that the presumptions of 
38 U.S.C.A. § 1154(b) would not apply to his reports of 
coughing.  Assuming arguendo that it did apply, his 
statements have been contradictory, and are therefore, not 
deemed credible.  They, therefore, do not provide 
"sufficient proof of service connection."

No medical evidence has been presented establishing a nexus 
between the veteran's current respiratory disease and an in-
service disease or injury.  A previously noted, the veteran's 
reports of a continuity of symptomatology have not been found 
to be credible.  

As there is no competent and credible evidence of a nexus 
between the current respiratory disease and service, the 
weight of the evidence is against the claim.  Reasonable 
doubt does not arise and the claim is denied.  38 U.S.C.A. 
§5107(b)(West 2002).


ORDER

Entitlement to service connection for a respiratory 
disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


